Citation Nr: 1025898	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for right shoulder 
bursitis, status post arthroscopic acromioplasty, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1992.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Atlanta, Georgia 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO increased the disability 
rating for right shoulder bursitis from 10 percent to 20 percent.  
The RO also granted a temporary 100 percent rating for 
convalescence following right shoulder surgery.  The Veteran's 
appeal of concerning the duration of the temporary 100 percent 
rating was resolved in a March 2007 rating decision in which the 
RO extended that rating through March 2006.  The Veteran has 
continued his appeal of the 20 percent rating, seeking a higher 
rating for the periods before and after the temporary 100 percent 
rating period.


FINDING OF FACT

From September 16, 2005 to September 25, 2005, and from April 1, 
2006, forward, right shoulder disability has been manifested by 
pain and limitation of motion.  The overall impairment is 
comparable to limitation of motion to the shoulder level, but is 
not comparable to limitation of motion to midway between the side 
and shoulder level.


CONCLUSION OF LAW

From September 16, 2005 to September 25, 2005, and from April 1, 
2006, forward, right shoulder disability has not met the criteria 
for a disability rating higher than 20 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
October 2005 and January 2009.  In those letters, the RO advised 
the Veteran what information and evidence was needed to 
substantiate his claim for an increased rating.  The RO informed 
the Veteran what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA.  The October 2005 letter advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The January 
2009 letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be veteran 
specific).  An April 2006 letter advised the Veteran how VA 
determines disability effective dates.  The case was last 
adjudicated in June 2009.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, VA 
examination reports, and the transcript of the December 2009 
Travel Board hearing before the undersigned Veterans Law Judge.  

As noted above, the Veteran was notified and aware of the 
evidence needed to substantiate that claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument and testifying at a 
hearing.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Right Shoulder Disability

In a May 1994 rating decision, the RO granted service connection 
for right shoulder bursitis.  The RO assigned a 10 percent rating 
for that disability.  In September 2005, the Veteran requested an 
increased rating for his right shoulder disability.  He reported 
that the disability had worsened, and that he would soon undergo 
surgery for the disorder.  The Veteran underwent right shoulder 
surgery later in September 2005.  The Veteran contends that his 
right shoulder disability warrants a rating higher than the 20 
percent rating assigned before and after the period of post-
surgical convalescence.  His appeal addresses the 20 percent 
rating that has been in effect from September 16, 2005 to 
September 25, 2005, and from April 1, 2006, forward.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran has reported a history of injuries, strains, and 
dislocations of his right shoulder during service.  In 2005, the 
Veteran had private orthopedic treatment for progressive pain in 
his right shoulder.  In September 2005, he underwent arthroscopic 
surgery on his right shoulder, with acromioplasty, biceps 
tenodesis, and superior labral repair.  The RO has evaluated the 
right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The Veteran is right handed.  Under Diagnostic Code 5201, 
disability of the major shoulder is rated at 40 percent if motion 
of the arm is limited to 25 degrees from the side, 30 percent if 
motion is limited to midway between the side and shoulder level, 
and 20 percent if motion is limited to shoulder level.

Private orthopedic treatment records provide information about 
the Veteran's right shoulder disability over the several months 
preceding the September 2005 surgery.  The Veteran reported 
constant mild to moderate pain in the shoulder.  He stated that 
he could not use his right arm to wash his left shoulder.  He 
indicated that he had great difficulty sleeping on his right 
side, reaching between his shoulder blades, or throwing a ball.  
He related having moderate difficulty putting on a coat, managing 
toileting, or doing his usual work.  From May 2005 until the 
surgery, the treating orthopedist's measurements of the range of 
motion of the Veteran's right shoulder were flexion to 170 
degrees, external rotation to 45 to 50 degrees, and internal 
rotation ranging from to the level of the posterior superior 
iliac spine to level of the sacrum.  There was evidence of mild 
pain with some motions.

After the surgery, the Veteran had physical therapy.  On VA 
examination in November 2005, the Veteran reported that 
limitation of motion in his right shoulder made him unable to 
scratch his back, reach behind his neck, raise his hand over his 
head, or work overhead.  He related that he had decreased 
strength in extending his right arm away from his body.  He 
indicated that was in physical therapy, and that he continued on 
pain medications.  He stated that he worked on a family farm.  He 
reported that his right shoulder disability made him unable to 
perform farm chores, and had made it necessary for him to hire 
extra help to do manual labor.  He stated that he was learning to 
do more things with his left hand, and that activities of daily 
living took longer due to pain and limited use of his right arm.  
The examination included measurement of ranges of motion of the 
right shoulder.  Flexion was limited to 90 degrees, with pain 
occurring at 95 degrees.  Abduction was limited to 80 degrees, 
with pain occurring at 85 degrees.  External rotation and 
internal rotation each were limited to 20 degrees, with pain 
occurring at 30 degrees.

In an August 2006 statement, the Veteran reported that his right 
shoulder became more impaired after extended use.  He indicated 
that with his daily activities his right shoulder became fatigued 
much more quickly than his left shoulder.  He stated that at the 
end of the some days each week he could barely lift his right arm 
because of pain.  He indicated that his right shoulder and arm 
had become weaker.  In a May 2007 statement, he asserted that VA 
should consider a rating higher than 20 percent because his right 
shoulder had limitation of motion to the shoulder level, and had 
further limitation of function due to pain and pain with use.

On VA examination in July 2007, the Veteran reported that the 
right shoulder surgery in 2005 had reduced pain and improved 
movement, but that some right shoulder pain persisted.  He 
related having constant pain in the shoulder, with spikes of 
severe pain with certain movements.  He reported that he 
continued on daily pain medications.  He indicated that the right 
shoulder became weak when he tried to pull himself up.  He stated 
that the shoulder became stiff when he did more work than usual.  
He related that the shoulder became fatigued when he reached 
behind his back or did too much overhead work.  He reported that 
pain limited his movements, especially movements over the head or 
behind the back.  He indicated that the shoulder disability 
restricted him in performing some of the motions involved in 
dressing.  He noted that he felt particularly embarrassed when 
his wife helped him into his coat, instead of him assisting her.  
He stated that he ran a farm for a living, and that his right 
shoulder pain slowed him down, and necessitated hiring others to 
do work that requires overhead movements.

The examiner observed guarding of movement, particularly 
abduction, of the right shoulder.  There was pain at about 80 and 
100 degrees of abduction.  The range of motion of the right 
shoulder was flexion to 130 degrees with pain at 130 degrees, 
abduction to 140 degrees with pain at 100 degrees, and external 
rotation and internal rotation to 90 degrees.  Joint function was 
additionally limited by pain after repetitive use.  The examiner 
indicated that pain after repetitive use limited abduction by an 
additional 10 degrees.

The Veteran had another VA medical examination in May 2009.  He 
has submitted a copy of the questionnaire that he completed as 
part of the examination.  In the questionnaire, the Veteran 
reported that he sustained injury of the right shoulder in 1968.  
He indicated that the injury had been significantly corrected by 
surgery in 2005, but that he was appealing for a higher rating 
because of the pain associated with the ongoing shoulder 
disability.  He reported a many year history of daily pain 
medication for his right shoulder disorder.  He stated that he 
had constant pain in the shoulder, with exacerbations due to 
physical activity, including spikes in the pain with certain 
movements.  He related that after doing work using the shoulder, 
he took additional pain medication and used a heating pad.  He 
indicated that he worked around his shoulder disability by 
finding other ways to do tasks, and by hiring extra help.  He 
reported that, in addition to pain, his right shoulder had 
weakness, stiffness, giving way, and a lack of endurance.  He 
stated that sharp pain significantly limited some movements, 
especially reaching overhead and behind his back.  He indicated 
that he was restricted in drying his back, putting his arm in a 
sleeve, tucking his shirt in, and putting on a belt.

The examination report contains history consistent with the 
questionnaire.  The examiner did not observe signs of weakness or 
guarding of movement in the right shoulder.  Motion of the right 
shoulder was flexion to 170 degrees of with pain at 170 degrees, 
abduction to 170 degrees with pain at 170 degrees, and external 
rotation and internal rotation to 90 degrees.  After repetitive 
use, joint function was additionally limited by pain and 
weakness, but the examiner found that there was no additional 
limitation of motion in degrees.

At the December 2009 hearing, the Veteran reported that he ran a 
family farm.  He indicated that his shoulder disability led him 
increasingly to hire others to do physically demanding work.  He 
stated that he also taught shooting classes on his farm.  Because 
of his right shoulder disability, he reported, he could no longer 
safely perform demonstrations using his dominant right hand.  He 
reported that his shoulder pain and limitations made it necessary 
to adjust how he shook hands, brushed his teeth, shaved, and 
dressed.  He indicated that he adjusted how he accomplished 
various tasks by moving his right arm differently or by using his 
left hand.  He stated that he continued on daily prescription 
pain medication.  He reported that use of his right shoulder 
produced increased pain that made it difficult to sleep.

The Veteran's right shoulder disability is manifested by pain and 
limitation of motion.  Increased pain during and following use of 
the shoulder further reduces the function of the joint.  The 
Veteran addresses the pain from use of the shoulder by using the 
shoulder less.  The evidence does not tend to show, however, that 
the additional function impairment due to pain extends to the 
equivalent of limitation of motion to midway beside the side and 
shoulder.  When motion of the Veteran's shoulder was measured 
before surgery in 2005, and after surgery in 2005, 2007, and 
2009, the shoulder had motion in some directions beyond shoulder 
level.  The Veteran's additional functional impairment due to 
pain is reasonably encompassed by the existing 20 percent rating.

The Veteran notes the provision under 38 C.F.R. § 4.40 that a 
part which become painful on use must be regarded as seriously 
disabled.  However, that regulation does not provide particular 
percentages for "seriously disabled" parts.  Rather, the rating 
schedule provides the appropriate percentages for varying levels 
of disability.  Taking into consideration the impairment due to 
limitation of motion and the additional impairment due to other 
factors, including pain, the Veteran's right shoulder disability 
is appropriately addressed by the existing 20 percent rating, and 
does not warrant a higher rating.

The Board has considered whether other diagnostic codes would 
afford a higher evaluation.  However, the Veteran does not have 
impairment of the humerus, nor has ankylosis of the 
scapulohumeral articulation been shown.  Thus, Diagnostic Codes 
5202 and 5200 are not for application. 

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, while the Veteran has reported 
that his shoulder disability prevents doing overhead work on his 
farm, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 




ORDER

Entitlement to a disability rating higher than 20 percent for 
right shoulder bursitis, status post arthroscopic acromioplasty, 
from September 16, 2005 to September 25, 2005, and from April 1, 
2006, forward, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


